April 9, VIA EDGAR AND MESSENGER Terence O’Brien Branch Chief Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Washington, DC20549-7010 Re: URS Corporation Form 10-K for the fiscal year ended January 1, 2010 filed March 2, 2010 File No. 1-07567 Dear Mr. O’Brien: We are providing to the staff of the SEC’s Division of Corporation Finance (the “Staff”) the responses of URS Corporation (the “Company” or “we”) to the comments in your letter dated March 26, 2010 regarding the Company’s Form 10-K for the fiscal year ended January 1, 2010, filed with the SEC on March 2, 2010.For your convenience, each response below corresponds to the italicized comment that immediately precedes it, each of which has been reproduced from your letter in the order presented. Management Discussion and Analysis, page 38 Liquidity and Capital Resources, page 59 1. You state that for the year ended January 1, 2010, your primary sources of liquidity were cash flows from operations and proceeds from the sale of your equity investment in MIBRAG, as well as proceeds from the sale of mining equipment and other assets located in Bolivia followingthe termination of amining contract.On pages 39, 50, 61 and 106, we note disclosures related to the termination of this singular Bolivian mining contract, from which you received $47.4 million.However, on page 12, you disclose that certain material reductions in backlog resulted from the termination of two mining contracts. Please address the following: • Clarify for us how many mining contracts were terminated during 2009. If two, please provide us detailed information relating to the other contract and the impact of that contract's termination on your financial statements. • Tell us and revise future filings to disclosewhere the $47.4 million is reflected in your statement of cash flows. • Tell us and revise future filings to disclose whether there was a gain or loss from the sale of the mining equipment and other assets in Bolivia, and if so, the amount and whereit is reflected in your statement of operations. Response: During our fiscal year 2009, two of our mining contracts were terminated, which had significant impacts on our backlog.In addition to the Bolivian mining contract, a contract in Arizona was terminated because our client closed the mine.Unlike the equipment we owned and used at the Bolivian mine, the equipment used to execute the Arizona mining contract was leased under an operating lease arrangement.Upon termination of the contract, our client was contractually obliged to assume the equipment leases.Accordingly, there was not a material impact on our cash flows upon termination of this contract.In addition to the collection of accounts receivable and payments of accounts payable and accrued liabilities, we received a termination fee of $9 million under this contract.None of these amounts, individually or in aggregate, was material to our cash flows.The $9 million termination fee was recorded in revenues in our Consolidated Statement of Operations for the fiscal year ended January 1, 2010. The owner of the Bolivian mine was contractually obligated to purchase the equipment from us upon termination of our contract.The $47.4 million in proceeds from the sale of the Bolivian mining contract equipment was included in the $54.5 million of “Proceeds from disposal of property and equipment” reflected under the caption “Cash Flows from Investing Activities” in our Consolidated Statement of Cash Flows for the fiscal year ended January 1, 2010.In future Form 10-K filings, we will provide additional disclosures to indicate where the proceeds are reflected in our Consolidated Statements of Cash Flows. We recognized an insignificant pre-tax gain from the sale of the mining equipment and other assets related to the Bolivian mine of $3.3 million, which was included in Cost of Revenues in our Consolidated Statement of Operations for the fiscal year ended January 1, 2010. We will include the following expanded disclosure, as underlined, regarding the proceeds and the gain from the sale of the mining equipment and other assets in Bolivia in the Management’s Discussion and Analysis section of future Annual Reports on Form 10-K. “During the third quarter of our 2009 fiscal year, an Energy & Construction business mining contract located in Bolivia was terminated at our former client’s discretion.Pursuant to the termination, we received $47.4 million in cash primarily related to the sale of the mining equipment and other related assets to the client, which resulted in an insignificant gain.The proceeds are included in “Proceeds from disposal of property and equipment” under the caption “Cash Flows from Investing Activities” in our Consolidated Statement of Cash Flows for the fiscal year ended January 1, 2010.” Page 2 of 6 Note 12, Income Taxes, page 2. You disclose on page 114 that there are foreign NOL carryovers of approximately $294.7 million that are offset by a valuation allowance of $274.3 million.From the deferred tax assets and liabilities tables on pages 114-115, your consolidated tax valuation allowance is $87.6 million.Please explain to us where the $274.3 million has been reflected in the financial statements.In future filings, please provide a reconciliation between amounts included in such statements to your aggregate tax valuation allowance, if materially different. Response: We acknowledge the original disclosure was unclear in that the valuation allowance was stated as a gross amount versus the tax-effected amount shown in the tables on pages 114-115.We propose the following narrative disclosure to clarify this issue.We believe this expanded disclosure provides adequate information and that a reconciliation is unnecessary. "As of January 1, 2010, our federal net operating loss (“NOL”) carryover, per income tax returns filed or to be filed, was approximately $22.2 million.These federal NOL carryovers expire in years 2020 through 2025.In addition to the federal NOL carryovers, there are also state
